Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
Response to Arguments
Applicant’s arguments dated on 9/22/21 have been considered but are moot because the new ground rejection presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,4-11 and 13-21 are  rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 10667225 (hereinafter P10667225) since 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
For claim 1, 10667225 discloses a node device for vehicle-to-vehicle communication (“A node device for vehicle-to-vehicle communication”, claim 1), comprising circuitry configured to: 
receive road event-related information from a source device (suggested by “in response to road event-related information from a source device, to establish time synchronization with the source device”, claim 1); 
determine a transmission period for synchronization information based on a priority of the road event-related information (“determine a transmission period for the synchronization information based on the priority”, claim 1); and transmit the synchronization information to a target device using the determined transmission period (suggested by “wherein the higher the priority is, the shorter the transmission period is”, claim 1), 
transmit the synchronization information to a target device using the determined transmission period, thereby enabling the target device to establish time synchronization with the source device based on the synchronization information (“generate synchronization information for transmission to one or more target devices, so that the target devices establish time synchronization with the source device based on the synchronization information”, claim 1), 
wherein the synchronization information comprises a sidelink synchronization signal (SLSS) and a master information block-sidelink (MIB-SL)”, claim 7); and 
wherein the node device is an auxiliary node device configured to communicate wirelessly with the source device (suggested by “establish time synchronization with the source device”, claim 1; note that vehicle-to-vehicle communication is inherently wireless and any node wirelessly communicates with a source vehicle and a target vehicle is considered as an auxiliary node since the specification does not discloses any structure of it).
Claim 10 is rejected because it is the corresponding method claim that are performed on the node device of claim 1 and has the same subject matter as claim 1.
	As to claims 2 and 11, 10667225 discloses claims 1 and 10, 10667225 further discloses wherein a transmission period for the synchronization information is 20ms or less (this is a design choice, see MEPE 2143(F))).
	As to claims 4 and 13, 10667225 discloses claims 1 and 10, 10667225 further discloses wherein the determined transmission period is between 20ms and 40ms (this is a design choice, see MEPE 2143(F)))..  
	As to claims 5 and 14, 10667225 discloses claims 1 and 10, 10667225 further discloses
wherein the synchronization information is transmitted through dedicated signaling (“the synchronization information is transmitted by using a dedicated signaling”, claim 5).  
As to claims 6 and 15, 10667225 discloses claims 1 and 10, 10667225 further discloses
wherein an identifier of the synchronization information is limited to a part of 167 identifiers used in device-to-device communication (this is a design choice, see MEPE 2143(F)))..  
	As to claims 7 and 16, 10667225 discloses claims 1 and 10, 10667225 further discloses
wherein a network type and a cyclic prefix type of a signal used to transmit the synchronization information is prescribed (using network type and a cyclic prefix type for transmission is well known in the art. For example, it is disclosed by Madan (US 20160309356 A1) in [0028] “The example architecture of FIG. 1A can include users operating user equipment (UE) 112a-112d, one or more cell radio(s) 114a-114b, a radio access network (RAN) 120, a central management system 122 and a service provider network 130. As shown in FIG. 1A, each respective cell radio 114a, 114b can include a respective resource scheduler 140a, 140b and central management system 122 can include an interference management module 150. FIGS. 1B-1C are schematic diagrams illustrating various example details that can be associated with communication system 100” and [0040] “In various embodiments, the number of symbols 168 can depend on the cyclic prefix type for uplink transmissions (e.g., 12 symbols for normal cyclic prefix or 14 for symbols for extended cyclic prefix)”).  
As to claims 8 and 17, 10667225 discloses claims 1 and 10, 10667225 further discloses
wherein a modulation and coding scheme of a signal used to transmit the road event-related information are prescribed (using modulation and coding scheme of a signal used for transmission is well known in the art. For example, it is disclosed by Madan (US 20160309356 A1) in [0041] “each resource element for each symbol of an RB can be represented using a number of bits, which can vary depending on modulation and coding scheme (MCS) selected for uplink transmissions for a given UE. In various embodiments, the MCS selected for uplink transmissions can be adjusted based on the uplink Signal-to-Interference-plus-Noise Ratio (SINR) for a given UE. For example, a higher SINR for a UE can result in a higher MCS being selected for the UE, which, in turn can provide for a higher throughput rate for the UE”).  
	As to claims 9 and 18, 10667225 discloses claims 1 and 10, 10667225 further discloses
to receive an instruction from a base station to transmit the synchronization information to a vehicle that is out of synchronization (transmitting the synchronization information to a vehicle that is out of synchronization is an obvious try case, see MPEP 2143(E)).
	As to claim 19, 10667225 discloses claim 1, 10667225 further discloses wherein the source device is a first vehicle, the target device is a second vehicle, and the road event-related information comprises safety information (“wherein the service information is road safety service information”, claim 21).  
As to claim 20, 10667225 discloses claim 1, 10667225 further discloses wherein the circuitry is further configured to transmit the synchronization information in response to receiving an instruction from a base station, wherein the base station selects the node device in response to a request from the source device to allocate a resource for communicating the road event-related information (allocate a resource for communicating for transmission is well known in the art. For example, it is disclosed by Madan (US 20160309356 A1) in [0131] “communication system 100 can also provide a method to enable resource adaptation for frequency domain uplink ICIC to provide for the dynamic allocation and re -allocation of system bandwidth between re-use one and FFR frequencies for scheduling resources for each cell radio in the system in order to optimize the sum of total utilities, as a function of UE throughput rates, across all cells in the system or in a given cluster of cells”). 
	As to claim 21, 10667225 discloses claim 1, 10667225 further discloses wherein different transmission periods for the synchronization information are determined for different priorities of the road event- related information (“in response to road event-related information from a source device, to establish time synchronization with the source device; generate synchronization information for transmission to one or more target devices, so that the target devices establish time synchronization with the source device based on the synchronization information; determine a priority of a road event based on the road event-related information; and determine ”, claim 1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 added a new claim limitation “transmit the synchronization information to a target device using the determined transmission period”. It is unclear whether “using” is equivalent to “in” or “within”; or something different. Clarification is required.
Claim 10 is rejected because it has the same problem as claim 1.
To continue prosecution on merit, the claims will be interpreted as best understood.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462